Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

              Nos. 3D21-0178, 3D21-0179, & 3D21-0183
  Lower Tribunal Nos. 20-172 AP, 20-173 AP, 20-177 AP, 14-1362 SP,
                      14-1575 SP, & 14-1273 SP
                         ________________


 Sunshine Rehab & Medical Inc. a/a/o Antonio Gonzalez, The
  Personal Injury Clinic a/a/o Bryan Lok, and The Personal
             Injury Clinic a/a/o Caridad Garcia,
                                 Appellants,

                                     vs.

        Allstate Fire and Casualty Insurance Company,
                                  Appellee.


     Appeals from the County Court for Miami-Dade County, Milena Abreu,
Judge.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellants.

      Shutts & Bowen LLP, and Daniel E. Nordby, and Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.


Before MILLER, LOBREE, and BOKOR, JJ.

     MILLER, J.
      Appellants, Sunshine Rehab & Medical Inc. and The Personal Injury

Clinic, two medical service providers, challenge orders granting summary

judgment in favor of appellee, Allstate Fire and Casualty Insurance

Company, the insurer, in these consolidated appeals. 1 In the proceedings

below, the medical service providers challenged the reimbursements made

by the insurer under personal injury protection no-fault insurance policies.

We discern no error and write only to clarify that the policies at issue provide

legally sufficient notice of the insurer’s election to use the permissive fee

schedules identified in section 627.736(5)(a)–(f), Florida Statutes, and, in

each case, the insurer filed an uncontroverted affidavit establishing it paid

benefits pursuant to the permissive schedules. See Allstate Ins. Co. v.

Orthopedic Specialists, 212 So. 3d 973, 974 (Fla. 2017). Accordingly, our

de novo review reveals no remaining issue of fact, and we affirm in all

respects.

      Affirmed.




1
  These cases, which were consolidated for the purpose of oral argument,
are hereby consolidated for opinion purposes as well. See J.M.B. v. State,
776 So. 2d 353, 354 (Fla. 1st DCA 2001) (“Cases may also be consolidated
for oral argument, issuance of an opinion, or both.”).

                                       2